Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal disclaimer filed 12/18/2022 has been accepted

Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on 2/17/2022.
The application has been amended as follows: 
1. (Canceled)
2. (Currently Amended) A data storage management system for managing data stored on a computer network based on image criteria, the system comprising:
a secondary storage subsystem comprising secondary storage computing devices that are configured to create, and to store in secondary storage devices, secondary copies of primary data, wherein the secondary copies are stored in a different format than the primary data, and wherein each secondary copy comprises one or more source images that are visually perceivable by a human viewer;
a management database storing a content policy specifying storage management operations to be performed on the secondary copies;

provide a thumbnail database comprising thumbnail images derived from the secondary copies stored in the secondary storage devices,
generate a thumbnail index that comprises associations between thumbnail images representing persons and respective personal identifiers of the represented persons and associations between thumbnail images and corresponding secondary copies comprising the one or more source images of the persons represented by the thumbnail images, and wherein in the thumbnail index each thumbnail image representing one or more persons is classified into one of a plurality of types of images,
receive search criteria that comprise a first personal identifier of a first person and a first type of image,
apply the search criteria to the thumbnail index to identify, among the secondary copies in the secondary storage devices, one or more secondary copies 
a second computing device comprising one or more processors and associated computer memory for storing computer-executable instructions, wherein the second computing device is configured as a storage manager that controls the secondary copies in the secondary storage devices, and wherein the storage manager comprises one or more action plug-ins and is programmed to:
based on the content policy, select an action plug-in, from the one or more action plug-ins, to cause one of the secondary storage computing devices to perform a first storage management operation upon the identified one or more secondary copies in the secondary storage devices that comprise the source image of the first type and of the first person, and
for secondary copies associated with thumbnail images of a second type of image of the first person, select a second action plug-in, from the one or more action plug-ins, to cause one of the secondary storage computing devices to perform a second storage management operation, which differs from the first storage management operation.
3. (Previously Presented) The system of claim 2, wherein the first computing device is programmed to identify the one or more secondary copies without accessing the secondary storage devices.
4. (Previously Presented) The system of claim 2, wherein the storage manager is programmed to enforce for the identified one or more secondary copies stored in the secondary storage devices, based on the content policy, at least one of: a retention period, a pruning policy, and a legal hold policy.
5. (Previously Presented) The system of claim 2, wherein the first storage management operation causes the identified one or more secondary copies to migrate from one secondary storage device to another secondary storage device of the system.
6. (Currently Amended) The system of claim 2, wherein the first storage management operation causes at least one of the identified one or more secondary copies to be replaced with corresponding one or more new secondary copies that have been at least one of: encrypted, deduplicated, and compressed.
7. (Currently Amended) The system of claim 2, wherein the first storage management operation causes at least one of the identified one or more secondary copies to be restored to a primary data format that is visually perceivable by a human viewer at a computing device in communication with one or more of: the first computing device and the storage manager.
outside images, which are stored outside the system and are accessible to the first computing device, and wherein the outside images are associated with respective personal identifiers of one or more persons represented in the outside images.
9. (Previously Presented) The system of claim 8, wherein the first computing device comprises one or more application programming interfaces for accessing one or more external systems comprising the outside images.
10. (Currently Amended) The system of claim 2, wherein at least some entries in the thumbnail index are based on imported images, which were imported into the system, and wherein the imported images are associated with respective personal identifiers of one or more persons represented in the imported images.
11. (Previously Presented) The system of claim 2, wherein the first computing device further comprises mass storage for storing the thumbnail index.
12. (Currently Amended) A method for managing data stored on a computer network based on image criteria, the method comprising:
by secondary storage computing devices in a data storage management system: creating, and storing in secondary storage devices, secondary copies of primary data, wherein the secondary copies are stored in a different format than the primary data, and wherein each secondary copy comprises one or more source images that are visually perceivable by a human viewer;
by a first computing device comprising one or more processors and associated computer memory for storing computer-executable instructions:
generating a thumbnail database comprising thumbnail images derived from the secondary copies stored in the secondary storage devices,
indexing the thumbnail database into a thumbnail index that comprises associations between thumbnail images representing persons and respective personal identifiers of the represented persons and associations between thumbnail images and corresponding , each thumbnail image representing one or more persons is classified into one of a plurality of types of images,
receiving search criteria that comprise a first personal identifier of a first person and a first type of image, and
applying the search criteria to the thumbnail index to identify, among the secondary copies stored in the secondary storage devices, one or more secondary copies that comprise a source image of the first type and of the first person; and
by a second computing device comprising one or more processors and associated computer memory for storing computer-executable instructions, wherein the second computing device is configured as a storage manager that controls the secondary copies, and wherein the storage manager comprises one or more action plug-ins:
based on a content policy in a management database associated with the storage manager, selecting an action plug-in, from the one or more action plug-ins, to cause one of the secondary storage computing devices to perform a first storage management operation upon the identified one or more secondary copies that comprise the source image of the first type and of the first person, and
for secondary copies associated with thumbnail images of a second type of image of the first person, selecting a second action plug-in, from the one or more action plug-ins, to cause one of the secondary storage computing devices to perform a second storage management operation, which differs from the first storage management operation.

14. (Previously Presented) The method of claim 12, wherein in the first storage management operation the storage manager enforces for the identified one or more secondary copies stored in the secondary storage devices, based on the content policy, at least one of: a retention period, a pruning policy, and a legal hold policy.
15. (Previously Presented) The method of claim 12, wherein the first storage management operation causes the identified one or more secondary copies to migrate from one secondary storage device to another secondary storage device of the data storage management system.
16. (Previously Presented) The method of claim 12, wherein the first storage management operation causes at least one of the identified one or more secondary copies to be replaced with corresponding one or more new secondary copies that have been at least one of: encrypted, deduplicated, and compressed.
17. (Previously Presented) The method of claim 12, wherein the first storage management operation causes at least one of the identified one or more secondary copies to be restored to a primary data format that is visually perceivable by a human viewer at a computing device in communication with one or more of: the first computing device and the storage manager.
18. (Currently Amended) The method of claim 12, wherein at least some entries in the thumbnail index are based on outside images, which are stored outside the data storage management system and are accessible to the first computing device, and wherein the outside images are associated with respective personal identifiers of one or more persons represented in the outside images.
19. (Previously Presented) The method of claim 18, wherein the first computing device uses one or more application programming interfaces for accessing one or more external systems comprising the outside images.
imported images, which were imported into the data storage management system, and wherein the imported images are associated with respective personal identifiers of one or more persons represented in the imported images.
21. (Previously Presented) The method of claim 12, wherein the thumbnail index is stored at and maintained by the first computing device.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Claims 2-21 have been allowed.
	The independent claims 2 and 12 are related to prior arts: US 20140181441 A1; Kottomtharayil; Rajiv et al. (hereinafter Kot) in view of US 8504529 B1; Zheng; Ling et al. (hereinafter Zheng), US 20090192919 A1; Hess; Martin L. et al. (hereinafter Hess) and US 20130191407 A1; ENDO; Susumu et al. (hereinafter Endo).		Kot teaches using data obtained during backup for identifying files for multiple secondary copy operations. Zheng teaches using backup image data to restore storage data. Endo teaches image retrieval utilizing a learning state system. Hess teaches a database system producing thumbnail images first a commerce shopping interface.           Regarding claim 2, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is 
	Corresponding method claim 12 is allowed similarly as claim 1 above. All dependent claims are also allowed based on their dependency on the independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William B Partridge/Primary Examiner, Art Unit 2183